Case 6:20-cr-00123-WWB-DCI Document 40 Filed 04/01/21 Page 1 of 1 PageID 145




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


UNITED STATES OF AMERICA

VS.                                                    CASE NO: 6:20-cr-123-WWB-DCI

KAVITA L. HARACK

 JUDGE:          Wendy W. Berger                 COUNSEL FOR           Chauncey Arthur Bratt
                                                 GOVERNMENT:
 DEPUTY CLERK:   Regina Fermer                   COUNSEL FOR           Mark J. O’Brien
                                                 DEFENDANT:
 COURT           Heather Suarez                  PRETRIAL/PROBATION:   Omayra Hernandez
 REPORTER:       heathersuarez.usocr@gmail.com
 SCHEDULED       April 1, 2021                   INTERPRETER:          N/A
 DATE/TIME:      9:30 AM


                                 MINUTES ON SENTENCING

Case called; appearances taken.

Counsel for defense stated he received notification that Ms. Harack is in the hospital for
an unknown condition on March 31, 2021. He has not been able to definitively confirm
Ms. Harack’s presence at the hospital.

The Government stated that given Ms. Harack’s history there is concern of the
authenticity of her absence at the hearing.

The Court will issue an Order to Show Cause why Bond Should not Revoked (by
separate Order) and response will be due by close of business, Monday, April 5, 2021.
Defense counsel may email Chambers any medical documentation to confirm Ms.
Harack’s hospitalization and they will be filed on the docket under seal.

The Court continued the Sentencing to April 7, 2021 at 2:00pm, to be set by separate
notice.

Court adjourned.




                   Time in court: 10:15am – 10:30am = 15 minutes
